DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the phrase “the two opposite sides” should be changed to -- two opposite sides --.  In line 14, the phrase “the same sides” should be changed to -- same side --.  In line 21, the phrase “the speed of the ultrasonic” should be changed to -- a speed of the ultrasonic --.  In line 22, the phrase “the speed is of the reflected wave” should be changed to -- a speed of the reflected wave --.  In line 24, the phrase “the speed of the penetrating wave” should be changed to -- a speed of the penetrating wave --.  In line 28, the phrase “one estimated penetrating wave speed” should be changed to -- an estimated penetrating wave speed --.  In line 32, the word -- the -- should be inserted before the phrase “calculating unit”. In line 32, the word -- a -- should be inserted before the phrase “solid water”.  In lines 32-33, the word -- a -- should be inserted before the phrase “liquid water”.  In line 33, the word -- a -- should be inserted before the phrase “gas water”.  In line 38, the word -- the -- should be inserted before the phrase “calculating unit”.  In line 39, the word -- the -- should be inserted before the phrase “gas water”.  In line 44, the word -- the -- should be inserted before the phrase “calculating unit”. 
In claim 3, line 1, the phrase “the bottom part” should be changed to -- a bottom part --.  In lines 2-3, the phrase “the interconnection” should be changed to -- an interconnection --.  In line 3, the phrase “the right or left sides” should be changed to – either a right side or a left side --.
In claim 13, line 3, the phrase “the user” should be changed to -- an user --.  In line 4, the phrase “the automatic location function” should be changed to -- an automatic location function --.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to ultrasonic escape system for a sunken vehicle.

This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861